Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig 7 incorrectly labels hydrophobic organic cover layer by a reference number 22, instead of 20, as described in the specification. Layer 22 is described in the specification in relation to Fig 5, as a non-stick layer consisting of different materials than the layer 20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Applicant’s election without traverse of the embodiment illustrated in Fig 7 (Species A7) and multiple layer sequence consisting of alternating inorganic layers (Species B2) in the reply filed on 12/03/21 is acknowledged.
Applicant indicated that claims 1-11, 13-15 read on the elected embodiment. The examiner disagrees and points out that claims 8-10 do not read on the elected invention for the following reasons:
Claim 8 discloses a limitation “dielectric protective layer directly adjacent to the laser facet”, however, protective layer 18 is only illustrated in the embodiments of Figs 3, 6 and 8, which were not elected. In the elected embodiment the reflection-increasing layer sequence 11 is directly adjacent to the laser facet.
Claim 9 depends on claim 8.

Accordingly, claims 8-10, 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Scifres et al. (4,317,086) hereinafter ‘086, and further in view of O’Brien et al. (6,396,864) hereinafter ‘864, both found in IDS.
Regarding claim 15, Fig 1 of ‘086 discloses a laser diode chip comprising:
15. 	“at least one laser facet [11] having a coating [14]; 
wherein the coating comprises inorganic layer [18] and organic layers [16,20], 
the organic layers comprising a first organic diffusion barrier layer [16] and a second organic diffusion barrier layer [20]; 
‘086 discloses a laser diode chip as described above, but does not disclose inserting a thermal control layer between the other layers of the coating. However, Fig 6 of ‘864 discloses that it is important to remove heat away from the laser facets and teaches inserting a heat conductive layer 406, composed of diamond-like carbon (DLC) or the like, between diffusion barrier layers 404 and 508 in order to extend the life of the laser chip by preventing catastrophic optical damage (COD).
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of ‘864 into the device of ‘086 by inserting an additional layer 406, which has high thermal conductivity, between the two diffusion barrier layers 16 and 20, since the 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Combination of ‘086 and ‘864 discloses:
15.	“wherein the coating comprises inorganic layers [18, 406]
the inorganic layers [18, 406] comprising a heat-conductive layer [406] and 
wherein the heat-conductive layer is arranged between the first organic diffusion barrier layer [16] and the second organic diffusion barrier layer [20]; 
wherein the heat-conductive layer [406] comprises at least one of a transparent conductive oxide, indium tin oxide (ITO), zinc oxide (ZnO), gallium nitride (GaN), aluminum nitride (AlN), diamond-like carbon (DLC), silicon carbide (SiC), or graphene [DLC]; and 
wherein the inorganic layers [18,406] comprise a reflection-increasing layer sequence or reflection-decreasing layer sequence [18 is a high index layer n=3.5, 406 is a low index layer, DCL n=2.0].”
Regarding claims 1, 2, 11, the arguments applied above with respect to claim 15 are applicable to these claims as well.
Regarding claims 3-6, 13 combination of ‘086 and ‘864 discloses:
3. 	“wherein the organic layers [16,20] comprise at least one of an alkane, alkene [perylene], alkyne, a cycloalkane, cycloalkene, a polyamide or an aluminum alkoxide.”
4. 	“wherein the organic layers [16,20] comprise an organic cover layer [20].”
5. 	“wherein the organic cover layer [20] is at least one of a hydrophobic layer [impervious to water] or a non-stick layer.”
6. 	“wherein the organic cover layer [20] has a contact angle for water greater than 90 degrees.” This is an inherent property of hydrophobic materials.
13. 	“wherein the number of layers in the reflection-increasing layer sequence or 
Regarding claim 14, combination of ‘086 and ‘864 discloses the number of layers in the reflection-increasing layer sequence to be 2, but does not disclose the number of layers to be 4:
14. 	“wherein the number of layers in the reflection-increasing layer sequence or reflection-decreasing layer sequence ranges between 4 and 20.”
	However, the examiner takes an official notice that a reflection controlling layer sequence consisting of 4 or more inorganic layers is well known in the art, also the number of layer in such layer sequence is a result effective variable that determines the reflectivity of the coating.
It would have been obvious to one of ordinary skill in the art, at the time of invention to modify the device of ‘086 and ‘041 by adding a reflection controlling layer sequence consisting of four or more inorganic layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value (in this case, number of layers) involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215(CCPA 1980).
Regarding claim 7, ‘086 discloses the organic layer 20 to be composed of perylene or similar organic material (col. 4 ln. 15-18), but does not disclose:
7. 	“wherein the organic cover layer includes at least one of carbon nanotubes, an organic fluorine or sulfur compound, a thiol, a silane, a chlorosilane, an amine, an alcohol, a carbon acid, a siloxane or a dimethylamino silane.”
However, the examiner takes an official notice that these materials are well known in the art to be used as protective cover layers. 
It would have been obvious to one or ordinary skill in the art at the time the of the invention to make the organic coating of these known materials, since it has been held to be within the general skill of a worker in the art to select a known material/element on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828